DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
first member (claim 2)
second member (claim 2)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Billy Raulerson on 9/30/2021.
The application has been amended as follows: 
Claim 1:
A system for filling a cavity of a muffler with a fibrous material, the system comprising:
a muffler body having a first open end and a second open end;
a perforated insert;
a texturizing nozzle; and
a vacuum source;
wherein the muffler body includes a baffle that divides at least a portion of the cavity of the muffler into a first chamber and a second chamber;
wherein a pipe extends between the first chamber and the second chamber, [[the]] a portion of the pipe in the first chamber lacking perforations;
wherein the texturizing nozzle is operable to introduce compressed air and the fibrous material into the first chamber;
wherein the perforated insert is operable to interface with the first open end of the muffler body to fit over [[a]] the portion of the pipe in the first chamber, and the perforated insert is operable to be positioned at a first location in the cavity when filling the first chamber and at a second position in the cavity when filling the second chamber; [[and]]
wherein the vacuum source is operable to interface with the second open end of the muffler body;
and the system is operable to draw [[the]] compressed air from the first chamber, through the perforated insert, and into the pipe.
Claim 5:
In line 4, “therethrough” has been amended to recite --through the perforated insert--.
In line 5, “the fibrous” has been amended to recite --fibrous--.
In line 6, “therethrough” has been amended to recite --through the perforated insert--.
Claim 8:
Claim 8 has been CANCELLED.
Claim 9:
Claim 9 has been CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Brandt et al. (U.S. Patent 6,412,596, cited in IDS) is considered the closest art of record. Brandt et al discloses muffler body (12) with two open ends (the body at least has opening to accept the pipe ends), a perforated insert (e.g. baffle 14a) which fits over an end of the pipe (18) in a first chamber, a texturizing nozzle (32), a vacuum source (42), a baffle (e.g. 14b) dividing the body into a first chamber (generally left of 14b) and a second chamber (right of 14b), and a pipe (18). It does not appear that the pipe is perforated on the portion left of baffle 14b. Furthermore, the vacuum source is operable to interface with the second open end of the muffler body (via pipe end 20) to draw the compressed air from the first chamber, through the perforated insert, and into the pipe (this would appear to be the necessary flow path). However, this interpretation equates the claimed perforated insert to one of the muffler’s baffles. As amended above, claim 1 requires the perforated insert to be at least capable of being located in two positions during the filling operation. A baffle fixed within a muffler as disclosed in Brandt et al. 
U.S. Patent 7975382 is similar to Brandt et al. above.
20110031660, cited as among the best art in the parent application, uses a perforated insert (e.g. 212 in Fig 10) during the filling process. However, the chamber 230 is filled with fiber, and in this portion, the pipe is perforated. Furthermore, the vacuum and the insert interface with the same open end, not different ones.
The remaining cited references generally disclose methods of filling mufflers with fibrous material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Matthew P Travers/             Primary Examiner, Art Unit 3726